NOT DESIGNATED FOR PUBLICATION

                                              No. 120,721

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                    v.

                                       BRENDA LEE BASSETT,
                                            Appellant.


                                   MEMORANDUM OPINION

        Appeal from Reno District Court; TRISH ROSE, judge. Opinion filed August 21, 2020. Affirmed.


        Randall L. Hodgkinson, of Kansas Appellate Defender Office, for appellant.


        Natasha Esau, assistant district attorney, Keith Schroeder, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before ATCHESON, P.J., BRUNS and POWELL, JJ.


        PER CURIAM: A jury in Reno County District Court found Defendant Brenda Lee
Bassett guilty of possession of methamphetamine, a felony, and of possession of drug
paraphernalia, a misdemeanor. Police found the drugs and paraphernalia in a search of
Bassett's backpack. On appeal, she challenges the sufficiency of the evidence to support
the convictions—a formidable hurdle to clear. We find Bassett has not done so. We,
therefore, affirm the convictions and resulting sentences.


        In the midst of an altercation with her then boyfriend in October 2017, Bassett
called another friend to help her. On the way, the friend called the police to report a

                                                    1
domestic disturbance. When the friend arrived at the residence, Bassett and her boyfriend
were still quarrelling in the front yard, where some of Bassett's belongings had been
strewn. Bassett and her friend picked up the items, and Bassett retrieved her backpack.


       As they drove away, Bassett's friend explained that she had called the police.
Bassett rather urgently told her friend to stop. Bassett explained she had an outstanding
arrest warrant for failing to pay fines or costs in a case. She then took her backpack and
set out on foot.


       Two officers with the Hutchinson Police Department intercepted Bassett and
arrested her on the warrant. One of the officers searched the backpack. The officer
opened a zippered pouch he removed from the backpack and found two credit cards in
Bassett's name, two small plastic bags containing a white powder, and a glass pipe
wrapped in a bandanna. Bassett immediately disclaimed any knowledge of the plastic
bags and the pipe and told the officers someone must have put them in her backpack. Lab
tests done later showed the powder to be methamphetamine and the pipe to have
methamphetamine residue in it.


       The State charged Bassett with possession of the drugs and drug paraphernalia.
The jury heard the case in December 2018. The State called the police officers, who
testified to their interaction with Bassett, including her exclamation of ignorance about
the methamphetamine and the pipe. The State also called Bassett's ex-boyfriend; he
testified that he had nothing to do with the drugs or the pipe and did not put them in the
backpack. Bassett did not testify during the trial. As we have indicated, the jury convicted
Bassett of both charges.


       The district court later sentenced Bassett to a prison term of 11 months on the
felony methamphetamine conviction with a 12-month period of postrelease supervision
and placed her on probation for 12 months—all of which reflects a standard guidelines

                                             2
disposition, given Bassett's minimal criminal history. The district court imposed a
probated six-month jail sentence on the paraphernalia conviction. Bassett has appealed.


       For her only issue on appeal, Bassett contends the State presented insufficient
evidence to the jury to support the verdicts of guilty. In reviewing a sufficiency
challenge, we construe the evidence in a light most favorable to the party prevailing
below, here the State, and in support of the jury's verdict. An appellate court will neither
reweigh the evidence generally nor make credibility determinations specifically. State v.
Jenkins, 308 Kan. 545, Syl. ¶ 1, 422 P.3d 72 (2018); State v. Butler, 307 Kan. 831, 844-
45, 416 P.3d 116 (2018); State v. Pham, 281 Kan. 1227, 1252, 136 P.3d 919 (2006). The
issue for review is simply whether rational jurors could have found the defendant guilty
beyond a reasonable doubt. Butler, 307 Kan. at 844-45; State v. McBroom, 299 Kan. 731,
754, 325 P.3d 1174 (2014).


       Basically, the jury had to weigh compelling circumstantial evidence of Bassett's
guilt against the denial of responsibility for the drugs and pipe she made to the police
officers when they discovered those items. After all, the contraband was found in
Bassett's backpack in a separate zippered pouch with her credit cards. That's a sufficient
circumstance to support a conviction. See State v. Thach, 305 Kan. 72, 84, 378 P.3d 522
(2016) (even gravest crimes may be proved with only circumstantial evidence). And the
jury was under no obligation to accept Bassett's denial. Indeed, she implied to the officers
that her boyfriend might have put the drugs and pipe in her backpack. He had access to
the backpack and was angry with her. But he told the jury he did nothing of the sort. The
jury could have believed Bassett, but it had no obligation to do so.


       On appeal, we do not reevaluate the evidence generally, and we certainly do not
second-guess a jury's determination about who is believable and who isn't. See State v.
Franco, 49 Kan. App. 2d 924, 936-37, 319 P.3d 551 (2014). Bassett's argument, with its
veneer stripped away, asks us to do precisely what we cannot do by reassessing the

                                              3
evidence to her advantage when the jury did otherwise. We, therefore, reject her
challenge to the sufficiency of the evidence underlying the jury verdicts finding her
guilty.


          Affirmed.




                                             4